6



          OFFICE OF THE ATTORNEY            GENERAL     OF TEXAS
                                  AUSTIN




                                             ll ldvlso    th 4 t lo -
                                                  p ula tlo no r M a n*
                                                 0 v4 lu4 t1 o nror




                                tomoyor the elm           Judloimlm8-
                                trlat Attommy  r0r Ibnyarr*r~rCowty
                            a oonprlelng tbo aatriat.
               Artlo      3iG%d, Vernon’s   Annotated    ‘f4~4Lab
                                                               ciVi.1~%A&-
utea,   m4d4     15    mrt ae So11wrr